Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 8 is objected to because of the following informalities:  “copmrising” should be read as “comprising”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	[AltContent: textbox (Claim(s) 1-4, 7-12, 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated Tran (U.S. Patent No. 9894604, hereinafter Tran).)]
Regarding Claim 1, 8, 10, 16, and 19, Tran teaches “A method comprising: receiving, by a first wireless access point of a plurality of wireless access points in a network environment, a request by a first network device to connect to any of the plurality of wireless access points in the network environment;
	Claim(s) 8, 10, 16, and 19 recite similar limitations but in the form of a system and non-transitory computer readable medium and are rejected by the same teachings as provided by Tran. Tran provides a computer device that contains at least one CPU (processor for system) and memory (non-transitory computer readable medium) that are taught by Claim(s) 8, 10, 16, and 19 <para. 72>.
	Tran provides a device (first network device) to connect to a wireless access point out of a plurality of wireless access points (request by a first network device to connect to any of the plurality of wireless access points in the network environment) <para. 12>.
“obtaining, by the first wireless access point, a signal strength metric from the first network device; “
Tran provides that a device’s (first network device) wireless client may use RSSI as an evaluation metric (signal strength metric) to/from a wireless AP (obtaining a signal strength metric) for choosing between APs based on RSSI <para. 18>
determining, by the first wireless access point, whether the first network device corresponds with a prioritized wireless access point of the plurality of wireless access points, the determining of whether the first network device corresponds with the prioritized wireless access point comprises: processing a historical derived proximity of each of the plurality of wireless access points in the network environment to assign a first set of weighting values to each wireless access point based at least in part on respective historical proximities of each wireless access device to the first network device;
Tran additionally provides that a wireless access point may be more favorable (prioritized wireless access point) for a device (first network device) based on a ranked list of wireless APs (weighting values for each wireless AP based on historical proximity) that are obtained by previously-stored parameters for a particular wireless AP (historical derived proximity) <para. 12>
processing a historical connectivity to each of the plurality of wireless access points in the network environment to assign a second set of weighting values to each wireless access point based at least in part on a respective number of previous connection instances of each wireless access device to the first network device;
Tran provides that a device may determine a wireless security setting by acquiring a scan or a previous connection (previous connection instances) to a wireless AP (historical connectivity to each of the plurality of wireless access points) <para. 26> which contribute to a parameter score and have a weighting value (second set of weighting values) used to determine a ranking order for available wireless access points <para. 28>. 
and selecting a second wireless access point of the plurality of wireless access points as the prioritized wireless access point based at least in part on the first set of weighting values and the second set of weighting values assigned to the wireless access points;
A device may then select from a plurality of available wireless APs (selecting a second wireless access point of the plurality of wireless access points) as a wireless AP to connect to <para. 23> based on various parameters that determine the best wireless AP for the device <para. 24>.
and in accordance with a determination that the first network device corresponds with the prioritized wireless access point, performing, by the first wireless access point, a connection prioritization action to connect the first network device to the prioritized wireless access point in the network environment.
A device may then identify a best wireless AP for connection (determination that the first network device corresponds with the prioritized wireless access point) <para. 24> and a device may connect to the wireless AP based on selecting the best wireless AP from a list of best to worst <para. 20-21>.
Regarding Claim 2, 9, and 17, Tran teaches “The method of claim 1, wherein the signal strength metric is a received signal strength indicator (RSSI) value, and wherein the method further comprises: deriving a geographic proximity between the first wireless access point and the first network device based at least in part on the RSSI value, wherein determining whether the first network device corresponds with any wireless access point in the network environment includes 6 identifying all wireless access points with geographic proximities to the first network device 7 within a threshold proximity.”
	Claim(s) 9, and 17 recite similar limitations but in the form of a system and non-transitory computer readable medium and are rejected by the same teachings as provided by Tran. Tran provides a computer device that contains at least one CPU (processor for system) and memory (non-transitory computer readable medium) that are taught by Claim(s) 9 and 17 <para. 72>.
Tran provides that a device’s (first network device) wireless client may use RSSI as an evaluation metric (signal strength metric) to/from a wireless AP (obtaining a signal strength metric) for choosing between APs based on RSSI (deriving a geographical proximity between the first wireless AP and first network device based at least in part on the RSSI value) <para. 18>.
Additionally Tran provides that the device (first network device) may connect to one of the all available wireless APs (identifying all wireless access points) based on identifying parameters, metrics, and/or settings such as RSSI values to each wireless AP (corresponds with any wireless AP in the network environment…with geographic proximities to the first network device within a threshold proximity) <para. 11>.
	Regarding Claim 3, 11, 18, Tran teaches “The method of claim 1, wherein the historical connectivity to wireless access points in the network environment and the historical derived proximity of the wireless access points in the network environment to the first network device are obtained by a table accessible to the first wireless access point.”
Claim(s) 9, and 17 recite similar limitations but in the form of a system and non-transitory computer readable medium and are rejected by the same teachings as provided by Tran. Tran provides a computer device that contains at least one CPU (processor for system) and memory (non-transitory computer readable medium) that are taught by Claim(s) 9 and 17 <para. 72>.
Tran provides a table of stored parameters for associated available wireless APs (obtained by a table accessible to the first wireless access point) <para. 25> wherein the table may be provided as a result of a previous scan or connection and that the wireless security setting and information for associated APs may have been previously stored as a result of a previous connection (historical connectivity to wireless access points in the network environment and the historical derived proximity) <para. 25-26>.
	Regarding Claim 4 and 12, Tran teaches “The method of claim 3, further comprising: responsive to determining that the first network device is connected to the prioritized wireless access point, updating the table to specify connections to the prioritized wireless access point and obtained signal strength metrics of the first network device to each wireless access point in the network environment.”
Claim(s) 12 recite similar limitations but in the form of a system and non-transitory computer readable medium and are rejected by the same teachings as provided by Tran. Tran provides a computer device that contains at least one CPU (processor for system) and memory (non-transitory computer readable medium) that are taught by Claim(s) 12 <para. 72>.
	A device (first network device) may automatically connect to  a favorable wireless access point once identified that the favorable wireless AP provides the best connection (responsive to determining that the first network device is connected to the prioritized wireless AP) <para. 12>. A device, user, or administrator may update predetermined parameter score (updating the table to specific connections to the prioritized wireless access point and obtained signal strength metrics) <para. 28, FIG. 3>.
	Regarding Claim 5 and 13, Tran teaches “The method of claim 1, wherein performing the connection prioritization action comprises, by each wireless access point other than the prioritized wireless access point, delaying initiation of connecting to the first network device for a threshold time duration.”
	Tran provides that a device (first network device) may be connected to a favorable wireless AP (prioritized wireless access point) but leaves a vicinity of the favorable wireless AP. Returning to the same vicinity would result in a device (first network device) to search for all available networks again but not automatically reconnect to the previously established SSID connection (delaying initiation of connecting to the first network device for a threshold time duration) and instead go through the procedure of determining the most optimal performance and features of all available wireless APs <para. 20>.
Regarding Claim 7, 15, and 20 Tran teaches “The method of claim 1, wherein the first network device does not correspond with v wireless access point, and wherein the method further comprises: obtaining a series of signal strength metrics for the first network device with each wireless access point in the network environment;
Claim(s) 15, and 20 recite similar limitations but in the form of a system and non-transitory computer readable medium and are rejected by the same teachings as provided by Tran. Tran provides a computer device that contains at least one CPU (processor for system) and memory (non-transitory computer readable medium) that are taught by Claim(s) 15 and 20 <para. 72>.
	If a device is unable to connect to a wireless AP (does not correspond with a wireless access point) <para. 12> then it will look towards the next favorable wireless AP for connection <para. 12>. A device (first network device) may then search for the best or highest RSSI for connection by the selecting the wireless AP with the highest RSSI <para. 18>.
and selecting a second wireless access point with a greatest obtained signal strength metric as the prioritized wireless access point, wherein the performing the connection prioritization action comprises allowing only the first network device to connect to the prioritized wireless access point.”
Tran provides an alternative method to select the next best wireless AP based on availability in a ranked list for favorable wireless APs, such as by selecting the wireless AP with the highest received signal strength indication (selecting a second wireless access point with a greatest obtained signal strength) <para. 18> then connecting to the wireless AP (allowing only the first network device to connect to the prioritized wireless access point) <para. 12> 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

[AltContent: textbox (Claim(s) 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tran in view of Gao (U.S. Patent No. 9307432, hereinafter Gao).)]
	Regarding Claim 6 and 14, Gao teaches “The method of claim 1, wherein performing the connection prioritization action comprises, by any wireless access point other than the prioritized wireless access point, disconnecting from the first network device responsive to determining that a signal strength metric of the first network device with the prioritized wireless access point is above a threshold value.”
	Tran does not explicitly teach “wherein performing the connection prioritization action comprises, by any wireless access point other than the prioritized wireless access point, disconnecting from the first network device responsive to determining that a signal strength metric of the first network device with the prioritized wireless access point is above a threshold value.”
	However, in an analogous art in processing delay estimation, Gao teaches “wherein performing the connection prioritization action comprises, by any wireless access point other than the prioritized wireless access point, disconnecting from the first network device responsive to determining that a signal strength metric of the first network device with the prioritized wireless access point is above a threshold value.”
While Tran does provide that a device may disconnect from a wireless AP (disconnecting from the first network device) by leaving a vicinity which may cause RSSI measurements to be modified from the device (signal strength metric of a first network device with the prioritized wireless AP is above a threshold value) it does not explicitly disclose a threshold value <para. 19>.
	Gao provides an additional explanation regarding RSSI measurements for a wireless AP may be provided and a threshold RSSI measurement value may be set to ignore qualifying RSSI and RTT measurements (determining a signal strength of the first network device with the prioritized wireless access point is above a threshold value) <para. 24>. Claim 14 recites similar limitations to claim 6 but in the form of a system and are rejected by the same teachings.
	It would be a prima facie case of obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified Tran with teachings of Gao to provide a system for a device and wireless AP to disconnect based on a connection measurement. Doing so would allow for reduced processing delay and better RTT with wireless APs to a first network device as suggested by Gao <para. 3-4>.
	 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US20220167300, Anderson provides wireless connection monitoring and finding proximities in a geographical region for connection utilizing a connection management resource.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER NGUYEN whose telephone number is (571)272-1173. The examiner can normally be reached 7:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER NGUYEN/Examiner, Art Unit 2415                                                                                                                                                                                                        
/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415